Clark, C. J\,
concurring: I concur in all that is so well said in the opinion of the Court, but it would seem there was negligence not only in the manner of discharging the stock at the place of destination, but also in carrying sheep and goats promiscuously without putting any division between them. The difference between the two classes of stock required this, and the failure to do this doubtless caused some of the loss.
¥e know on the best authority that a shepherd “divideth his sheep from the goats.” Matthew XXV, v. 32.